Citation Nr: 1731921	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for congestive heart failure (CHF), claimed as due to herbicide exposure.

2. Entitlement to service connection for atrial fibrillation, claimed as due to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, continued a previous denial of service connection for diabetes mellitus, type II, as well as denied service connection for atrial fibrillation and congestive heart failure.  In July 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record.

In March 2015, the Board granted the petition to reopen the previously denied service connection claim for diabetes mellitus, Type II.  The Board remanded the underlying service connection claim for diabetes mellitus, Type II, in addition to the service connection claims for congestive heart failure and atrial fibrillation. 

After accomplishing further action, in a January 2016 rating decision, the Appeals Management Center (AMC) granted service connection for diabetes mellitus, Type II with hypertension and retinopathy associated with herbicide exposure.  In a July 2016 rating decision, the AMC, inter alia, granted service connection for congestive heart failure.  These service connection claims are being formally dismissed, below.  However, the AMC continued to deny the atrial fibrillation claim (as reflected, most recently, in a July 2016 supplemental statement of the case (SSOC)).

The Board's dispositions of the service connection claims for diabetes mellitus, type II and congestive heart failure are set forth below.  The claim for service connection for atrial fibrillation is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a January 2016 rating decision, the AMC granted the Veteran's claim for service connection for diabetes mellitus, type II.

2.  In a July 2016 rating decision, the AMC granted the Veteran's claim for service connection for congestive heart failure.


CONCLUSIONS OF LAW

1.  As the January 2016 award of service connection for diabetes mellitus, type II resolved the claim for service connection for diabetes mellitus, type II, there remains no case or controversy with respect to any of this claim affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  As the July 2016 award of service connection for congestive heart failure resolved the claim for service connection for congestive heart failure, there remains no case or controversy with respect to any of this claim affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the June 2009 denials of service connection for congestive heart failure and diabetes mellitus, type II, in subsequent rating decisions issued in January and July 2016, the AMC granted service connection for diabetes mellitus, type II and congestive heart failure.  Under these circumstances, the Board finds that the service connection claims for diabetes mellitus, type II and congestive heart failure, which were formerly in appellate status prior to the above referenced AMC rating decisions, have been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to these matters.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4 with respect to either claim..  In the absence of any justiciable question, the appeals as to the claims for service connection for diabetes mellitus, type II and congestive heart failure must be dismissed.



ORDER

The appeal as to the claim for service connection for congestive heart failure is dismissed.

The appeal as to the claim for service connection for diabetes mellitus, type II is dismissed.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The June 2016 VA examiner provided an opinion that atrial fibrillation was not caused by service-connected hypertension.  Although the Board is permitted to make inferences from the VA examination report, it does not extend to making a medical determination, such as aggravation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Court of Appeals for Veterans Claims (CAVC) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In light of these Court decisions, the June 2016 VA addendum medical opinion does not adequately address the issue of aggravation between service-connected hypertension and atrial fibrillation.  

Once VA undertakes the effort to provide an examination or obtain a medical when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Consequently, another VA medical opinion is needed adequately address the aggravation element under 38 C.F.R. § 3.310(b).

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Long Beach, California from January 12, 2016.  On remand, the AOJ should obtain updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

T the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Long Beach VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 12, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who provided the June 2016 VA medical opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on claims file review (if possible).Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, for the currently diagnosed atrial fibrillation, the physician should render an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: has been aggravated  (worsened beyond natural progression) by service-connected hypertension. 

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, to include identifying (to the extent possible), the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, to particularly include the initial diagnosis and hospitalization for atrial fibrillation in March 2006 VA treatment records.

The physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as the type, onset and duration of  symptoms, and such  lay reports should be considered, to the extent made, in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated-rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it includes the information requested above and is supported by detailed and adequate rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in 
light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the  benefit sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


